Citation Nr: 9906705	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  98-03 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from April 1950 to December 
1951.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal stem from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran in this case requested a Travel Board hearing in 
his March 1998 substantive appeal.  

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claims under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998), the Board is deferring adjudication of the issues 
prepared and certified for appellate review pending a remand 
of the case to the RO for the following action:

The RO should take appropriate action to 
schedule the veteran for a hearing at the 
Houston, Texas RO before a Member of the 
Board.  A copy of the notice to the 
veteran of the scheduling of such a 
hearing should be placed in the record.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted in this case.  The appellant need take no 
action until notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 3 -


